 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerbiglia, Inc. and Retail Store Employees Union, Lo-cal 782, affiliated with Retail Clerks InternationalAssociation. Cases 17-CA-7345 and 17-CA-7520July 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMHFRS PENtA O(ANt) TRUFtSDAI.IOn April 3, 1978, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Berbiglia, Inc.. KansasCity, Missouri, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.The Respondent has excepted to certain credlbiliht findings nmade hb IheAdministrative l aw Judge It is the Board's established polics not Io oserrule an Administrative Lasw Judge's resolutions with respect to credibilitsunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect Standard Dr l 4all Preducts-. In1., 91NLRB 544 (1950), enfd 188 F.2d 362 (C.A 3, 1951). We hare carefullyexamined the record and find no basis for reversing his findingsIn finding that the Respondent violated Sec 8(a)(l 1 and (3) of the Act bsfirst suspending and then discharging emplosees David Atchison and JohnB Smith. the Administrative Law Judge rejected the Respondent's defensethat its actions were motivated by the employees' padding of their conimis-sions and not by their union activities We agree We note, hosever, thatthere is an apparent inconsistency belween one of the Administratise I LawJudge's findings in reaching the violation and the physical evidence intro-duced at the hearing. The Administrative I aw Judge found that at the endof the busy evening shift on August 3. 1976. Smith had estimated the num-ber of various commission items sold and had marked the commission sheetaccordingly for both Atchison and hinmself this comnmisslin sheet. how-ever, was marked alternately in pen and pencil While this physical evidencecasts some doubt on the Administratire Law Judge's finding that Smithmarked down all of the commission sales [or both employees at the end ofthe shift, It does not affect the result herein In light olf he Respoindent'santiunion remarks. its disparate treatment of Smith and Atchisil. iand theloose nature of the Respondent's honor commission ssstem. which Insitesabuse, we agree with the Administrative laaw Judge's finding that the Re-spondent's actions as to Atchison and Smith violated the Act.DECISIONSTATEMENT OF THE CASEBERNARD NESS. Administrative Law Judge: Upon chargesfiled by Retail Store Employees Union Local 782, affiliatedwith Retail Clerks International Association, herein calledthe Union, complaints were issued by the General Counselin Cases 17-CA 7345 and 17-CA-7520 on November 30,1976, and March 22, 1977, respectively. An amended com-plaint in Case 17-CA-7345 was issued on April 21, 1977,concurrently with an Order consolidating the two cases.'The complaints allege that Berbiglia, Inc., herein called theRespondent, violated Section 8(a)(l), (3), and (4) of theAct. The Respondent had denied the commission of anyunfair labor practices. Hearing was held before me at Kan-sas City, Kansas, on June 22-23. 1977. Upon the entirerecord, including my observation of the witnesses, and af-ter due consideration of the briefs, I make the following:FINDINGS OF FACTI IHE BUSINESS OF THE RESPONDENTThe Respondent. a Missouri corporation, is engaged inthe retail sale of liquor and related products at its storelocated in the Kansas City, Missouri, metropolitan area. Inthe course and conduct of its business operations, it annu-ally purchases goods and supplies valued in excess of$50.000 directly from sources outside the State of Missouri.Its annual gross volume of business exceeds $500,000.Based on the foregoing, and as admitted by the Respon-dent, I find that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II IHF LABOR ORG(ANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.I[ IIIlE UNFiAIR LABOR PRAC TIC ESA. Background and IssuesThe issues involved are whether, in violation of Section8(a)(l) and (3) of the Act, the Respondent suspended Da-vid Atchison and John B. Smith on August 4, 1976. andIhe initial charge in Case 17 ( A 7345 was filed on October 19. 1976;an amended charge was filed on November 22. 1976. The charge in Case17 ( A 7521 was filed on Februars 17. 1977: learing was held in a prior proceeding Involving the same parties beforeAdministratiie I .as Judte Joephine iL Klein on August 23 27 and No-veniber 29 I)ecember 3. 1976 Her l)eclision issued on Mas 31. 1977. there-afier the (Charging Parts .Iand the Respondent filed exceptions and Ihe BoardI)ceislon issued on Deceniber 29. 1977. On December 13. 1976. after thecomriplaint issued in ( ase 17 (CA 7345, the Respondent filed a Motion forSummars Judgment. contending Ihat the allegations raised were or couldhave been raised In the proceeding before Administrative L as Judge Kleinthe Board denied the motion on April K. 1977237 NLRB No. 18102 BERBIGLIA. INCthen discharged them on August 11. 1976, and whether theRespondent, in violation of the same provisions of the Act,constructively discharged John Kremer on October 16.1976. A further issue involved the discharge of MichaelSinclair on February 14, 1977. which the General Counselcontends violated Section 8(a)(1), (3). and (4) of the Act.The General Counsel also alleges that Respondent violatedSection 8(a)(1) of the Act by encouraging ar. employee todeal with the Respondent directly rather than goingthrough the Union when said employee had a grievance-related problem.Following a Board-conducted election the Union wascertified on January 8, 1973, as the exclusive representativeof Respondent's employees in a unit of full-time and regu-lar part-time salesclerks, porters, cashiers, and utility menemployed at the Respondent's stores in the Kansas City.Missouri, area. A collective-bargaining contract was in ex-istence from April 6. 1973, through April 1. 1976. TheUnion struck on April 16. The strike ended on July 12.1976, and those strikers who desired to return to work didso.In the prior unfair labor practices proceeding referred toabove, the Board found that Respondent violated Section8(a)(1) by unlawfully misrepresenting the Union's letter toemployees concerning continued representation of the em-ployees, by promising employees improved benefits and in-creased earnings if they repudiated the Union, by instigat-ing and encouraging the filing of a petition to have theUnion decertified, by interrogating employees about theirUnion sympathies and activities, by threatening employeeswith discharge for engaging in a strike, by soliciting em-ployees to resign from the Union, abandon the strike, andreturn to work, and by threatening pickets with assault byautomobile. The Board further found the Respondent'smisrepresentation of the Union's letter. its promises of im-proved benefits and increased earnings, and its involve-ment in the decertification petition were designed to under-mine the Union's representative status, in order to avoidRespondent's obligation to bargain with the Union andsuch conduct violated Section 8(a)(5) of the Act. The Strikewhich commenced on April 16, 1976, was found to he anunfair labor practice strike from its inception. The conductfound violative of the Act occurred during periods betweenOctober 1975 and May 1976. The Board also found theRespondent violated Section 8(a)(3) and (I) of the Act byfailing to properly reinstate the head salesmen at the con-clusion of the strike in June 1976.B. The Suspensions and Subsequent Terminations of DavidAtchison andJohn B. SmithSmith had worked for the Respondent in a number of itsstores since July 1966. He was a union steward and duringthe strike in April-July 1976 was a strike captain. When hereturned to work upon the termination of the strike he wasassigned to the Platte Woods store (Store =86) under StoreManager Doug McKenzie. Atchison began his employ-ment with the Respondent in April 1976. after the strike3 All dates hereinafter refer ti 1976 unless otherwise indlcaiedhad begun. He credibly testified that at the time he appliedfor a job, he expressed his concern to Jack Bondon that hewould he terminated when the strikers returned.4Bondonreplied the Respondent "didn't intend to take the unionhack." I do not credit Bondon's version. During the strike.Atchison was transferred to the Platte Woods store. Hehad been working at the Westport store and had requesteda transfer to a more suitable location. About July 8 or 9.McKenzie told Atchison he had been at a manager's meet-ing and the strikers were returning to work on Monday.July 12. lie told Atchison he would he working with Smithand cautioned him not to discuss Union or Company poli-cy with Smith. and to report to McKenzie if Smith dis-cussed these subjects with him. McKenzie also told Atchi-son that the strikers would be weeded out one by one.McKenzie admitted he was at a manager's meeting shortlybefore the strikers returned and was told Smith would beassigned to his store. He testified he did not recall the con-versation with Atchison upon his return from the meeting.I credit Atchison's account.Store =86 was run as a two-shift operation. McKenzieworked with employee Barcelli on one shift and Atchisonworked with Smith on the other shift. The teams rotatedshifts weekly. The day shift ran from 9 a.m. to 3:30 p.m.and the afternoon shift from 3:30 p.m. to 10 p.m.Atchison and Smith were suspended on August 4 andthen discharged on August I1, allegedly for padding thecommission on sales. Salesclerks received commissions oncertain wine and liquor items sold at the stores. A commis-sion sheet containing a list of all the commission items waskept next to the cash register. The employee kept track ofthe commission he earned by making a notation under hisname and alongside the commission items sold. This wasbasically an honor system. The stores are self-service. Thecredited testimony shows that the practice was that when-ever a commission item was purchased, a salesclerk re-ceived credit, whether or not the clerk assisted in makingthe sale. Similarly'. employees often split commissions undercertain circumstances. e.g.. when one clerk was on the floorwhile the other would be in the back room stocking thebeer and icebox, they would take turns in crediting com-missions. And when employees hit a busy spell. they'wereexpected to serve the customers first and thereafter recordthe sales of the commission items during a respite. Admit-tedly. on occasions, the records were not entirely accuratebut were based upon recollections of what was sold.5Simi-larly, clerks oftentimes would mark down commissionitems for another clerk. I do not credit Bondon's testimonythat the clerk was supposed to participate in the sale tocollect a commission.On Monday. August 2. McKenzie and Barcelli workedthe day shift: Atchison and Smith worked the eveningshift. On Tuesday, August 3. the store was closed until 7p.m. due to a local election. Atchison and Smith worked' Respondcntl .ha.irnimn f the hoard and iole stockholder is Mlike Berhiglia Jack Bondon. his itepwon. became Respmndent's president .henMike Berbigha acquired .all the stock in March 1970 Biondon had beenworking for the Respondent since he was 21 sear, old in 1973. and whilestill attending sch' oli le',tuinl if empl.soee, At.hihon Smith. Kremer, Sinclair. (riffin. andO()hurn (irmll ha, been cmipliseJd b the Respndent Ifor 28 sears andOsbhurn fir 14 s ear I he head als been ol,.re niana.lger for periods of time103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe abbreviated evening shift. They found a number ofpeople waiting for the store to open and due to the heavyvolume of business, they were unable to record the com-missions on the sheet at the time of the sales. Thus, at theend of the shift, Smith estimated the number of variouscommission items and marked the commission sheet ac-cordingly for both Atchison and himself. Atchison thenreviewed the sheet. When Atchison and Smith reported forwork on the evening shift on August 4, the), were confront-ed by McKenzie with the commission sheet. He told themtheir tally of commission items sold was way too high andthey could not have made that number of sales. He ac-cused them of padding the sheet. They explained they hadestimated the commission items sold and offered to reviewthe sheet and to accept revisions he would want to make.McKenzie told them it was too late-he had already madea report to the office.The testimony is conflicting as to whether Atchison andSmith spoke with Bondon in the late afternoon of August 4or 5. In any event they did not work on August 5. Whenthey met with Bondon, he had the commission list andasked them to explain the excess commission items report-ed sold. They explained they had been extremely busy andhad estimated the sales. Atchison told Bondon he wouldforego any of the commission if Bondon was not satisfiedwith their estimate. Bondon accused them of padding andtold them they were suspended for a week, during whichperiod he would investigate more fully. When they report-ed to the office on August I , Bondon terminated them.Bondon testified he took the disciplinary action againstthem because he did not believe their report of commis-sions was due to a mistake on the part of Atchison andSmith but rather was an attempt by both to pad their com-missions and thus constituted stealing from the Company.Based on their report of the commission items sold theywould have received a commission far in excess of theirnormal weekly commissions. Moreover, he could not seehow they could have earned the amount of the commis-sions reported compared to the total amount of sales.I am satisfied, based on the record, that the amount ofcommission items reported was in excess of the amountactually sold. I do not believe that Atchison and Smithintended to pad their commissions but made an honestmistake. I am not convinced that Bondon discharged thembecause he believed they had purposely falsified the com-mission report. Keeping in mind that the Respondent in-tended to "weed out" the returning strikers, the action tak-en by Bondon took place less than I month after thestrikers returned to work. And McKenzie had cautionedAtchison not to discuss the Union with Smith when Smithreported to work and to report to McKenzie if Smith spoketo him about the Union. Although Atchison testified thathe signed a union card there is no evidence the Respondentwas aware of it. Bondon's action against Smith and Atchi-son for alleged padding was immediate. His investigationconsisted of examining the cash register tapes and reconcil-ing that against the commission items reported. He refusedto accept their explanation that it was an estimate with nointent to falsify, or to even consider their offer to foregoany commission if he was not satisfied with their report.James Griffin was a striking employee who returned towork upon termination of the strike. He has been em-ployed by the Respondent for 28 years and for a period oftime was a store manager. He credibly testified that whilehe was a clerk in Store #68 in 1975, both he and StoreManager Snyder noted that Spencer, another clerk in thestore, was reporting commissions far in excess of any ofthem, and even more than the other clerks combined. Onseveral occasions. Spencer's reported commissions onitems sold exceeded the total sales in the store. Snyder re-ported this to Respondent's Vice Presidents Saunders andHartquist but nothing was done. In October 1975 whenSnyder was transferred to another store and Griffin was incharge, Griffin asked Saunders what he intended to doabout Spencer. Saunders suggested they keep watchingSpencer and that he would probably be transferred to an-other store. Spencer remained in the store until about Feb-ruary 1976 when he was transferred to another store.6Saunders admitted having received reports from Snyderand Griffin regarding Spencer's alleged padding of com-missions. He testified he did quite a bit of checking butcould not tie it down. Bondon testified that when Spencerlater was working in the Rayton store in the latter part of1976, he suspected Spencer was padding commissions. Hethen personally checked inventories at the store on twooccasions at night after the store was closed and the em-ployees had left, and then reviewed the commission sheets,but found only minor discrepancies. Spencer thereafter ob-tained other employment. I was not impressed with theexplanations by Saunders or Bondon concerning Spencer'salleged padding. I fail to see any substantial difference inthe suspicions concerning alleged padding by Spencer ascompared to that of Atchison and Smith. Store ManagersSnyder and Griffin both reported Spencer to higher man-agement, with clear evidence of exaggerated commissionreported by Spencer on several occasions and yet nothingwas done to Spencer. Apparently Spencer was not evenquestioned by management concerning the padding. Asnoted above, Spencer at the time was a known antiunionactivist. It appears to me that the Respondent treatedSpencer's alleged padding in a cavalier fashion despite aconvincing presentation by Snyder and Griffin to supporta substantial basis for showing falsifications by Spencer inreporting commissions. I was not impressed with Bondonas a witness. Much of his testimony, as well as his de-meanor, created the impression that he was more interestedin supporting the Respondent's position than in illuminat-ing the facts as he knew them to be. I do not believe hisreview of the steps he took to investigate the rumor ofSpencer's padding in the fall of 1976 at the Rayton storewhere Spencer was working at the time. It seems likely ifBondon went to such lengths as to check the inventory atthe Rayton store at night after the store was closed andthen examined the commission sheets to review the allegedpadding, Saunders, the vice president in charge of person-nel operations would have known about it. Yet Saunderstestified he had no suspicions of Spencer at the time norhe Decision in the prior unfair labor practice proceeding noted thatSpencer was activel engaiged in the circulation of a decertification petitionin December 1975 and Januars 1976 and the Respondent was aware of hisIacltuiv. Spencer became a store manager during the strike.104 BERBIGLIA, INC.did Bondon inform him he was checking into Spencer'scommission reporting. In sum, I do not credit Bondon thathe made an investigation of Spencer's commission report-ing in the fall of 1976.Smith had been employed by the Respondent for 10years and had never received any complaints about hiswork. He was a Union steward and a strike captain duringthe strike. McKenzie testified he never considered that thereporting of commissions by Atchison and Smith resultedfrom an honest mistake. He did not even wait for them toreport for work to seek an explanation but instead he re-ported this to Saunders immediately. I am convinced thatthe action taken against Smith and Atchison was moti1at-ed by the Respondent's intention to "weed out" the strikerswho returned to work. Although the Respondent mav havebeen unaware that Atchison also supported the Union. theRespondent likewise terminated him to mask its real rea-son for taking action against Smith. I am convinced thathad Smith not been a union activist and participated in thestrike, the Respondent would not have taken the discipli-nary action it did take against Smith and Atchison. Ac-cordingly, I find that the Respondent violated Section8(a)(1) and (3) of the Act when it suspended Smith andAtchison on August 4 and discharged them on August I1I.C. The Termination (of John KremerKremer had been employed by the Respondent since1968. He had been a union steward and was active in thestrike. At the termination of the strike he was recoveringfrom surgery and did not return to work until August 1.After Smith and Atchison were discharged he was transfer-red to the Platte Woods store under Store Manager Mc-Kenzie.7When one of the clerks, Barcelli, retired, McKen-zie worked one shift and Kremer the other, assisted bNpart-time help-a cashier and clerk. The General Counselcontends Kremer was constructively discharged on Octo-ber 16 in violation of Section 8(a)(1) and (3) whereas theRespondent's position is that Kremer quit.Initially the relationship between McKenzie and Kremerwas amicable, but then it deteriorated about the beginningof September. Kremer began making telephone calls toBerbiglia, Bondon, and Saunders and writing notes, voic-ing his dissatisfaction and expressing his views that thestore was being mismanaged by McKenzie. He also visitedthe office to express his opinions to Saunders and Bondon.He reported that he was receiving personal calls for Mc-Kenzie at the store, which disrupted his work, that Mc-Kenzie was engaging in a carpet business on the side at thestore, that McKenzie kept carpet samples and a carpetcleaning machine in the back room, that McKenzie gaveunauthorized discounts to a friend. He also expressed hisdesire to be a store manager and offered his suggestions inmany areas as to how the Respondent's operations couldbe improved upon. One time in September, when Kremerwas at the office, Saunders told Kremer to stop complain-ing and offering suggestions because the Respondent al-ready knew how he felt. On another occasion, near the endThe transfer came about as a result of his request to be transferred tr a.store nearer to his home.of September. Berbiglia. accompanied by Saunders. cameto the store because Kremer had reported that a matter atthe store required their attention. Kremer related to themthat some merchandise had not been stocked on theshelves. apparently attributing it to McKenzie. Berbigliathereupon reprimanded Kremer for calling him out to thestore for such occasion and told Kremer to stock theshelves himself. The reports Kremer submitted to top man-ayement reflected an obsession bs Kremer to have changesmade in the Respondent's merchandising and other areasof the operation.' They also displayed Kremer's frustra-tions. McKenzie was aware that Kremer was second-guess-ing him.On October 14. Kremer received a written warning fromMcKenzie and was told to go to the office to see Bondon.He was told by Bondon that the part-time employees hadcomplained he was bothering them. Bondon told him tostop harassing the cashier in front of customers and to stanawayv from her. It is undisputed that Kremer often correct-ed the cashier on how to ring up the sales, how to recordthe tax and swhen to give discounts. Bondon told him inthis discussion that he was entitled to a commission if heparticipated in a sale. Bondon told him this was his final,warning.9On October 15. Kremer sent a note to Bondon givingexplanations as to wh, he interjected himself with the cash-ier swhile she vwas ringing up sales. He also discussed pricingand commission policies. On October 16. when Kremerreported to work that afternoon. McKenzie instructedKremer not to go near the cash register until the cashierleft at 9:30 p.m. He further instructed Kremer to occupyhis time by helping customers and to stock the beer coolerand the merchandise on the floor area. A discussion thenensued as to how Kremer would get credit for commissionitems. McKenzie told Kremer he would not be credited forcommissions unless he actuall, sold the commission itemsto a customer. When Kremer objected. McKenzie told himthat was the instruction he received from Bondon thatmorning. Kremer then telephoned Saunders and explainedhis concern about losing commissions. Saunders told himthat was between Bondon, McKenzie. and Kremer. Krem-er then called Berbiglia's home but neither Berbiglia norBondon were there. Berbiglia returned the call to the storeand initially vilified him, and then stated there were alwaysproblems at that store and if Kremer did not like it there heshould quit. Berbiglia finally asked him what the problemwas. Kremer then recounted his conversation with McKen-zie concerning the commissions. Berbiglia replied that wasthe Company polic, and again suggested that Kremer quit.Kremer then offered 2 days' notice and said he wanted agood letter of recommendation. Berbiglia responded it wasnot necessary to give 2 days' notice and Kremer was toldhe could leave then. Kremer quit his employment becauseof what he considered a substantial loss in commissionsdue to the Respondent's notification to him of the methodunder which he could draw commissions.The credited testimonv of the General Counsel's wit-nesses discloses that the practice was that the clerks wereSSee. e .Rep i xhs I. 2. and 3Rcpl) Ikh t105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredited for commissions on all commission items that leftthe store even if there was no contact between the clerkand the customer. As stated above, the stores were self-service. Bondon testified that the clerk was supposed toparticipate in the sale to collect a commission. He ex-plained that if the clerk merely greeted the customer, with-out more, the commission would be justified. He testifiedhe did not believe it was right to draw a commission ifthere was no contact at all with a customer. He did con-cede this question had been raised by individual employeesabout 20-25 times during the past year and this was hisexplanation to them. The practice has not been clarified inwriting. Bondon's explanation of the existing practice oncommissions was unconvincing. The practice had been asstated by the General Counsel's witnesses and such prac-tice was known by the Respondent to have been followed.Kremer was given to understand that he would not re-ceive commissions unless there was some contact betweenhim and the customer. This was contrary to past practice.Kremer resigned because he would have lost a substantialamount of commissions. The basic question to be resolvedis whether this imposition restricting Kremer's commissionswas motivated by his protected activities and in furtheranceof Respondent's intention to weed out strikers. I believe not.Kremer was a constant source of irritation to managementbecause of his constant complaints, criticisms of McKenzie.and repeated offers and suggestions to change theRespondent's operations. It may be that top managementoverreacted to Kremer's constant "meddling" in the stores'operations but I am not convinced the preponderance of theevidence supports a finding that Respondent's actions weremotivated by unlawful considerations, as contended by theGeneral Counsel. Accordingly, I shall recommend dismissalof this allegation.D. The Discharge of Michael SinclairSinclair had been employed by the Respondent sinceJuly 1973, as a salesclerk. He had been a union steward for2 years and was a strike captain during the 1976 strike.Upon termination of the strike, he was assigned to the 79thand Wornell store where he remained until his dischargeon February 14, 1977. Roger Richardson was the storemanager. The General Counsel contends Sinclair was dis-charged because of his support for the Union and becausehe gave testimony under the Act and. by such conduct, theRespondent violated Section 8(a)(1), (3), and (4) of the Act.On January 18, 1977, the Union filed an unfair laborpractice charge with the Board's Regional Office. 1 AlthoughSinclair's name was not mentioned in the charge, a portionof the charge referred to a denial of funeral pay to Sinclair.Sinclair gave an affidavit to a Board agent in support of thecharge in the latter part of January 1977. The Respondentwas aware that the denial of funeral pay to Sinclair was oneof the subjects of the unfair labor practice charge.On February 7, Saunders visited the store. In the courseof conversation with Sinclair, the subject of the funeral pay0 ('ase 17 (A 7462.arose. Saunders told him that Sinclair should have come tohim with his problem and that before the advent of theUnion, the Respondent was run as a family company, butnow he followed the contract. Sinclair replied he had dis-cussed the matter with the Union representative and as-sumed Saunders had been contacted by him. Saunders re-sponded that he could not sit down and talk with theUnion representative like he could with Sinclair. He added,"if you have a problem, come to me. That's what I'm herefor." ''Sinclair was discharged by Bondon on Monday, Febru-ary 14, 1977. Such action stemmed from an incident whichoccurred on Saturday, February 12, when Sinclair did notloan glassware to a woman who came into the store. For anumber of years, the Respondent maintained a practice ofloaning out glassware under certain circumstances. Thecredited testimony of the General Counsel's witnesses dis-closed that glasses would be loaned to a regular customereven if no purchase had been made; where a customermade a substantial purchase glasses would be loaned, andif the customer wanted the glasses reserved for a futuredate, the clerk would record the person's name and thenumber of glasses to be given out at a future date. If astranger walked in without any showing he had made apurchase, the glassware would not be furnished.12TheCompany did not charge the customer for the use of theglassware but the customer was accountable for breakage.On February 12, a woman entered the store and askedfor "her glasses." She was a stranger to Sinclair. She saidshe had made a purchase during the wine sale the previousOctober and had been told she could borrow glasses. Sherefused to give her name to Sinclair even after his explana-tion that when purchases are made beforehand, the storemaintained a record of a reservation for glasses. She prof-fered a receipt for a purchase which Sinclair did not recog-nize as one from Respondent's store. She refused severaltimes to give her name and said she had not given hername at the time of the purchase. She then left in a huff,saying she was a personal friend of Mike Berbiglia. Sinclairtestified he remained polite throughout the entire conversa-tion and this was corroborated by David Van Dyne, anoth-er store employee who was present at the time.Later that evening, Berbiglia telephoned the store. Hefirst spoke to Van Dyne and in response to Berbiglia's in-quiry, he said Sinclair had spoken to the woman who want-ed the glasses. Sinclair then got on the telephone and re-lated to Berbiglia what had happened but neglected tomention the woman's display of a receipt. He went on toexplain what his understanding of the policy was and thatshe was a stranger and there was no indication she hadmade a purchase. Berbiglia said Sinclair was wrong andthat even if one did not make a purchase, glasses should begiven and a record made of the identifying data. Berbigliatold him the woman was returning to the store and heshould give her the glassware. She returned and receivedthe glasses.l Based on the credited testimony of Sinclair. Saunders admitted havinga conversation with Sinclair about the funeral pas but his version of theiconversation w..as more abbres iated.i The testimonS of Smith. Kremer, Sinclair, Griffin, and Osburn.106 BERBIGI.IA, INC.On Monday. February 14. Sinclair called the office toinquire about vacation schedules.'l Bondon got on the tele-phone and asked Sinclair to explain the incident with thewoman the previous Saturday evening. Sinclair gave a fullexplanation of what happened, including the fact that thewoman had proffered a purchase receipt which was notone of the Respondent's. Bondon said he felt that Sinclairhad deliberately run off business and questioned whetherSinclair held a grudge against the Company since he re-turned to work upon termination of the strike. Sinclair pro-tested that he always performed his work in the best inter-est of the Company, and that he acted in accordance withthe Respondent's practice and policy. Bondon replied hehad checked with everyone Sinclair had worked with, in-cluding Griffin, as to their understanding of the policy. andall had said they would have loaned out the glasses. Bon-don added he would have to do something about it. Latethat afternoon, Bondon telephoned Sinclair at his homeand notified him that he was discharged because of theway he treated the woman.Bondon's explanation for the discharge of Sinclair wasunconvincing and unworthy of belief. He testified that theRespondent's policy was that glassware was loaned to per-sons even if they were not regular customers or personswho had not made a purchase. He testified that when Ber-biglia told him of the woman's complaint, he called everymanager of the chain and that everyone responded the)would have loaned the glassware. Yet McKenzie, the onlystore manager called by the Repsondent. was not evenasked whether he had been called by Bondon in this con-nection nor was he asked what the glassware polico was.Nor was Saunders asked about the glassware policy. And.as mentioned above. Bondon told Sinclair he had checkedthe practice with Griffin. Griffin testified Sinclair hadworked under him at another store while Griffin was thehead salesman. He credibly testified Bondon did not callhim. Bondon also testified that after he first spoke to Sin-clair. he asked Van Dyne for his account of what had oc-curred. Van Dyne, the other clerk present at the time of theincident, credibly testified Bondon did not make ans suchinquiry of him.Sinclair admittedly was a good employee and had notreceived any reprimands during his 3-1 2-year tenure withthe Respondent. Bondon testified he discharged Sinclairbecause "I didn't think he was using his best judgment, Ididn't think he was acting in the company's best interests."He said he did not consider giving Sinclair another chancebecause in his opinion the worst thing an employee coulddo in the retail business was to insult a customer. Wheninitially asked what Sinclair had done that he consideredinsulting. Bondon stated, "I was not there, sir." Then hewent on to explain Sinclair insulted the woman b, notloaning her the glassware.The record also discloses that a notice was posted inOctober 1976, listing a number of instructions. (G.C. Exh.3.) With respect to loaning out glassware. it stated, in part."Use your own discretion on loaning out glassware." Subse-quent to Sinclair's discharge, employees were told by their| Sinclair spas working the da% -hiltstore manager they were to loan out glassware in the futureeven if no purchase was made.)4I am con.inced that Sinclair was not discharged becauseof the incident with the woman on February 12 but, rather,the Respondent was motivated b' its intention to weed outthe strikers and seized upon this incident as a pretext toconceal its real motive. Accordingly. I find the discharge ofSinclair on Fehruary 14. 1977, violated Section 8(a) 1) and(3) of the Act. The discharge occurred I week followingSaunders' conversation with Sinclair concerning the thenactive unfair labor practice charge concerning, in part, theRespondent's denial of funeral pay to Sinclair. I am satis-fied that when Bondon asked Sinclair on the day of thedischarge if Sinclair was holding a grudge against the Re-spondent. Bondon was aware of the allegation in thecharge concerning Sinclair and that this was a factor in thedecision to terminate Sinclair. 1. therefore find that Re-spondent's discharge of Sinclair also violated SectionX(a)(4) of the Act. I further find that Respondent violatedSection 8(a)( 1) of the Act when Saunders encouraged Sin-clair to bypass the Union and to deal directly with theRespondent in grievance-related problems.Is 1-t I[i i1 t(i' O: I tIF INFAIR IABOR PRACTICE t PON( OMMER('FThe activities of the Respondent set forth in section III.above. occurring in connection with the operations of theRespondent described in section 1, above, have a close.intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CoN t l 'sioNs or LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By encouraging employees to deal directly with theRespondent concerning grievance-related problems ratherthan to bring such matters to the attention of the Union,the Respondent violated Section 8(a)( I) of the Act.4. By suspending and thereafter discharging David At-chison and John Smith to discourage activities on behalf ofthe UInion, the Respondent has violated Section 8(a)( ) and(3) of the Act.5. By discharging Michael Sinclair because of his activi-ties on behalf of the Union. and because unfair labor prac-tice charges had been filed in his behalf and he gave testi-mony under the Act. the Respondent has violated Section8(a)(I). (3), and (4) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.'I rc\llnlllna ( ,f ir .0,ti d ) t hurm107 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. Except as is set forth above, the General Counsel hasnot established by a preponderance of the credible evi-dence that Respondent has violated the Act.THi RFMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully suspendedand thereafter discharged David Atchison and John Smithand unlawfully discharged Michael Sinclair, I recommendthat Respondent be ordered to offer each of them full andimmediate reinstatement, without prejudice to their senior-ity or other employee benefits, and make them whole forany loss of earnings and employee benefits they may havesuffered from the date of the suspension or dishcharge tothe date reinstatement is offered. The amount of backpayshall be computed in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interest thereonto be computed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977)."Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 16The Respondent, Berbiglia, Inc., its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Encouraging employees to deal directly with the Re-spondent concerning grievance-related problems andthereby bypass the Union.(b) Suspending, discharging or otherwise discriminatingagainst employees to discourage union activities or supportfor Retail Store Employees Union, Local 782, affiliatedwith Retail Clerks International Association or any otherlabor organization or because they gave testimony underthe Act.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to David Atchison, Michael Sinclair. and JohnSmith immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for their loss ofearnings in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports. and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its office and at each of its stores in the Kan-sas City, Missouri, area, copies of the attached noticemarked "Appendix." 17 Copies of said notice, on formsprovided by the Regional Director for Region 17, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places, where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the allegations in the com-plaint as to which no violation have been found are herebydismissed.See. generally. /Isr Plumbing & Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order. and all objections Ihereto shall bedeemed waived for all purposes.' In the event that this Order is enforced by a judgment of a UnitedStates, Court of Appeals. the words in the notice reading "Posted by Orderof the National Lahor Relations Board" shall read "Posted Pursuant to aJudgment of the U nited States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSmED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wi.L NOT encourage our employees to deal di-rectly with us concerning grievance related problemsand to bypass Retail Store Employees Union. Local782, affiliated with Retail Clerks International Associ-ation or any other labor organization that is their col-lective-bargaining representative.WE WILL NOT discourage union membership or activ-ities or other concerted activities by our employeesor their giving testimony under the Act by suspend-ing, discharging or otherwise discriminating againstthem in regard to hire and tenure of employment or inregard to any other term or condition of employmentfor engaging in such activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in other concert-ed activities for the purpose of collective bargaining orother mutual aid or protection or to refrain from anyor all such activities.108 BERBIGLIA. INC.WE WILL offer the following named employees im-mediate and full reinstatement to their former jobs or,if such jobs are no longer available, to substantiallyequivalent jobs. without prejudice to their seniorityand other rights and privileges and WF WILL make themwhole for any loss of earnings they may have sufferedas a result of our discrimination against them togetherwith interest.David AtchisonMichael SinclairJohn SmithBi RBI(GI 1.. IN(109